UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2015 ☐TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52892 Hawker Energy, Inc. (Exact name of registrant as specified in its charter) Nevada 98-0511130 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 326 S. Pacific Coast Highway, Suite 102 Redondo Beach CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 438-7997 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yes☐No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ý Yes☐No (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer☐ Accelerated filer☐ Non-accelerated filer☐ Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). ☐Yesý No Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: 82,737,306 shares of common stock as of June 11, 2015. HAWKER ENERGY, INC. FOR THE FISCAL QUARTER ENDED FEBRUARY 28, 2015 INDEX TO FORM 10-Q PART I Page Item 1 Condensed Consolidated Financial Statements (Unaudited) 3 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3 Quantitative and Qualitative Disclosures About Market Risk 44 Item 4 Controls and Procedures 44 PART II Item 1 Legal Proceedings 46 Item 1A Risk Factors 46 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3 Defaults Upon Senior Securities 46 Item 4 Mine Safety Disclosures 46 Item 5 Other Information 46 Item 6 Exhibits 47 Signatures 49 2 PART I Item 1 Financial Statements HAWKER ENERGY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) February 28, 2015 August 31, 2014 ASSETS Current assets: Cash $ $ Accounts receivable Inventory - Prepaid expenses Secured subordinated loan receivable, short term - Total current assets Fixed assets: Fixed assets, net of accumulated depreciation of $31,863 and $19,605, respectively Other assets: Capitalized oil and gas properties, net of accumulated depletion of $114,323 and $86,193, respectively Intangible assets and other Total assets $ $ LIABILITIES AND EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Accrued bonuses Bank loan payable - Loans payable to related parties, short term Convertible notes payable, short term Conversion option - Current portion of long term debt Total current liabilities Long term liabilities: Long term debt Conversion option - Retirement liability - Asset retirement obligations Deferred income taxes - Total long term liabilities Total liabilities Stockholders' equity (deficit): Preferred stock; $0.001 par value; 50,000,000 shares authorized, no shares issued and outstanding - - Common stock; $0.001 par value; 750,000,000 shares authorized, 80,130,403 and 41,174,703 shares issued and outstanding, respectively Common stock payable Additional paid in capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) ) Non-controlling interest Total equity (deficit) ) ) Total liabilities and equity (deficit) $ $ The accompanying unaudited notes are an integral part of these financial statements. 3 HAWKER ENERGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended For the Six Months Ended February 28, 2015 February 28, 2014 February 28, 2015 February 28, 2014 Revenue: Oil revenues $ Expenses: Direct operating costs Depletion, depreciation and amortization Professional fees Bonuses - - General and administrative expenses Equity compensation expense - - Total expenses Net operating (loss) Other (income) expense: Interest (income) ) - ) - Interest expense Change in fair value of conversion option - ) - Total other expense Loss before income taxes ) Provision for income taxes - Net loss ) Net loss (income) attributable to non-controlling interest ) - - - Net loss attributable to the Company $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying unaudited notes are an integral part of these financial statements. 4 HAWKER ENERGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended February 28, 2015 February 28, 2014 Cash flows from operating activities: Net loss before loss attributable to non-controlling interest $ ) $ ) Depletion, depreciation and amortization Accretion of asset retirement obligation Accretion of net profits interest liability Accretion of discount - Equity compensation expense - Change in fair value of conversion option ) - Other - Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Accounts receivable Inventory Prepaid expenses Accounts payable and accrued expenses Accrued bonuses - Net cash (used in) provided by operating activities ) ) Cash flows from investing activities: Cash acquired in Hawker acquisition - Cash acquired in HERLLC acquisition - Cash acquired in TEG acquisition - Acquisition of an additional working interest in DEEP Lease - ) Purchase of fixed assets ) - Secured subordinated loan receivable ) - Net cash (used in) provided by investing activities ) ) Cash flows from financing activities: Loans from related parties, short term - Repayment of loans from related parties, short term ) - Net proceeds from unit offering Proceeds from unit offering to be closed - Payments on net profits interest agreement ) ) Proceeds from convertible notes - Proceeds from long term note - Proceeds from sale of non-controlling interest - Net cash provided by (used in) financing activities Net change in cash Cash, beginning Cash, end $ $ Supplemental disclosure of cash flow information: Interest paid $ $ Common stock payable for general and administrative services $ $
